On February 5, 2004, the defendant was sentenced to Five (5) years in the Montana State Prison for violations of the conditions of a suspended sentence for the offense of Robbery, a Felony.
On June 10, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant and counsel were not present. The state was represented by Dennis Paxinos. The Division requested a letter of inquiry as to the status of defendant’s hearing be sent to counsel, Carl DeBelly, Jr., and a copy of the letter sent to the defendant.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be continued to August 2004.
*57DATED this 25th day of June, 2004.
Done in open Court this 10th day of June, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary L. Day and Member, Hon. John W. Whelan.